IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON

         CHARLES DAMIEN DARDEN v. TONY PARKER, WARDEN

                    Direct Appeal from the Circuit Court for Lake County
                             No. 04-CR-8670 Lee Moore, Judge



                  No. W2005-00982-CCA-R3-HC - Filed November 30, 2005



The Petitioner, Charles Damien Darden, appeals the lower court’s denial of his petition for habeas
corpus relief. The State has filed a motion requesting that this Court affirm the trial court pursuant
to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner has failed to allege any ground
that would render the judgment of conviction void. Accordingly, we affirm the trial court’s
dismissal.

     Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed Pursuant to Rule 20,
                          Rules of the Court of Criminal Appeals

ALAN E. GLENN , J., delivered the opinion of the court, in which DAVID G. HAYES AND J.C. MCLIN ,
JJ., joined.

Charles Damien Darden, Pro Se.

Paul G. Summers, Attorney General & Reporter; and Seth P. Kestner, Assistant Attorney General,
for the appellee, the State of Tennessee.


                                  MEMORANDUM OPINION

        The Petitioner, Charles Damien Darden, was convicted in the Robertson County Circuit
Court of felony murder, attempted aggravated kidnapping and civil rights intimidation. A life
sentence was imposed for the first degree murder conviction and was ordered to be served
consecutively to a three-year sentence for civil rights intimidation and a four-year sentence for
attempted aggravated kidnapping, which were to be served concurrently. See State v. Darden, 12
S.W.3d 455, 457 (Tenn. 2000). He is currently confined at Northwest Correctional Facility where
he is serving these sentences.



                                                  1
        On December 30, 2004, Petitioner filed a petition for habeas corpus relief in the Lake County
Circuit Court. As grounds for relief, the Petitioner alleged that the judgments of conviction are void
due to a defective indictment. Petitioner related that this claim for habeas corpus relief was
previously brought in the Robertson County Circuit Court. As to this claim, Petitioner asserted that
the juvenile court transfer failed to allege any ground other than that of premeditated first degree
murder. Accordingly, he argued that the trial court lacked both “subject matter” and “personal
jurisdiction of the case and Petitioner,” because the juvenile court failed to transfer the Petitioner on
the delinquent acts of felony murder, attempted aggravated kidnapping, and civil rights intimidation.
Additionally, Petitioner asserts he was denied due process in the juvenile court as to the offenses
upon which he was ultimately convicted. Next, Petitioner also argued that the judgment was facially
invalid because the trial court imposed a sentence contrary to the 1989 Sentencing Act. Specifically,
Petitioner complained that the Range I sentence imposed by the trial court is in direct contravention
of the 1989 Sentencing Act. Third, the Petitioner complained that the indictments against him are
deficient as the Circuit Court of Robertson County does not share concurrent jurisdiction with the
Robertson County Juvenile Court.

         In an order entered February 7, 2005, the trial court found that there is “no defect in the
indictment that would render the judgments in this case void.” The court further found that the
“transfer order filed by Juvenile Judge Burton D. Glover . . . appears proper.’ The trial court
additionally concluded that “[t]he judgments also appear proper except for the fact that it is noted
that the petitioner is sentenced as a Standard Range I offender for the offense of felony murder, first
degree.” In this regard, the court noted that “[t]he judgment form shows that petitioner is sentenced
to life imprisonment. The block for ‘standard 30% Range I’ is, however, marked. The petitioner
states no specific factual allegation that would render this judgment void.” The trial court further
remarked that “[w]ith the exception possibly of the allegations dealing with the judgment of first
degree murder, all other allegations are not the proper subject for habeas corpus relief. All such
other allegations should have already been litigated in Robertson County Circuit Court on appeal.”
With regard to the judgment form for first degree murder, the trial court stated, “This Court has no
idea whether or not the judgment form for first degree felony murder was ever amended.”
Accordingly, the trial court appointed counsel and scheduled a hearing for February 22, 2005, during
which a determination would be made as to whether the judgment form is correct or needs amending.

        On February 22, 2005, the Petitioner filed, pro se, a “motion for request of judicial notice of
facts and law.” The State filed a “Motion to Dismiss” on March 21, 2005, asserting that the issues
raised have already been adjudicated. In a footnote to the motion, the State referred to the fact that
a hearing was held on February 22, 2005, but that the Petitioner had failed to provide any
documentation as to the outcome of that proceeding. On April 8, 2005, the trial court denied habeas
corpus relief, finding that the State’s motion to dismiss was well-taken. A timely notice of appeal
document was filed.

       In this state, the grounds upon which habeas corpus petitions are granted are narrow. Habeas
corpus relief only addresses detentions that result from void judgments or expired sentences. See
Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). A judgment is void “only when ‘[i]t appears


                                                   2
upon the face of the judgment or the record of the proceedings upon which the judgment is rendered’
that a convicting court was without jurisdiction or authority to sentence a defendant, or that a
defendant’s sentence of imprisonment or other restraint has expired.” Hickman v. State, 153 S.W.3d
16, 20 (Tenn. 2004) (quoting State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000) (citations omitted)).
The petitioner bears the burden of establishing either a void judgment or an illegal confinement by
a preponderance of the evidence. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994). If the petitioner carries this burden, he is entitled to immediate relief. However, where the
allegations in a petition for writ of habeas corpus do not demonstrate that the judgment is void, a trial
court may correctly dismiss the petition without a hearing. McLaney v. Bell, 59 S.W.3d 90, 93
(Tenn. 2001) (citing T.C.A. § 29-21-109 (2000); see, e.g., Archer, 851 S.W.2d at 164 (parenthetical
omitted)). The Petitioner does not contend that his sentences have expired, thus, he is only entitled
to relief if his judgments are void.

        In his petition submitted to the trial court, the Petitioner asserted three grounds for habeas
corpus relief. On appeal, he only raises one ground, i.e., that the judgment is void in that it imposes
a Range I classification for the offense of first degree murder. In support of his position, Petitioner
relies upon the unpublished case of Dewayne Cathey v. State, No. W2003-00411-CCA-R3-CO, 2004
WL 1686869, *1 (Tenn. Crim. App., at Jackson, July 28, 2004), and other similar cases, in which
this Court found that habeas corpus relief was warranted because the plea agreement included
provisions that could not legally be honored. See also Mario Lambert v. Jack Morgan, Warden, No.
M2002-00172-CCA-RM-PC, 2002 WL 445070, *1 (Tenn. Crim. App., at Nashville, Mar. 22, 2002),
reh’g denied, (April 24, 2002). Specifically, in these cases, the defendants pled guilty to offenses
that were not statutorily qualified for Range I release eligibility.

        The cases relied upon by Petitioner are distinguished from those facts presently before this
Court and, therefore, are not controlling. Unlike the defendants in the cases relied upon by
Petitioner, the Petitioner did not enter a guilty plea. Petitioner Darden was convicted by a jury and
was sentenced by the trial court. Therefore, the trial court's failure to properly mark the judgment
did not deprive the Petitioner of any expectation as to release eligibility, because none ever existed.
See Thomas Braden v. Ricky Bell, Warden, No. M2004-01381-CCA-R3-HC, 2005 WL 2008200, *1
(Tenn. Crim. App. at Nashville, Aug. 19, 2005). The trial court's error did not change the fact that
the Petitioner was statutorily required to serve one hundred percent of the sentence. Id. The
calculation of the Petitioner’s sentence was "an operation of law" and left no room for discretion.
Id. As noted by the trial court, the appropriate remedy is not to void the judgment but rather to amend
the judgment so as to comply with the statute. This court has previously held that an illegal sentence
may serve as a basis for habeas relief only if the illegality of the sentence is "egregious to the point
of voidness." Coleman v. Morgan, 159 S.W.3d 887, 890 (Tenn. Crim App. 2004) (citing Cox v.
State, 53 S.W.3d 287, 292 (Tenn. Crim. App. 2001)). Accordingly, "mere clerical errors in the terms
of a sentence may not give rise to a void judgment." Id.

        The trial court properly determined that it was necessary to determine whether or not the
Robertson County Circuit Court had amended the judgment to reflect one hundred percent service.
A hearing was scheduled for February 22, 2005, and counsel was appointed. The Petitioner has
failed to provide this Court with the transcript of the February 22, 2005, hearing, and/or any order

                                                   3
resulting therefrom. It is the duty of the appealing party to prepare a complete record. See State v.
Ballard, 855 S.W.2d 557, 560 (Tenn. 1993). When the appellate record is incomplete, the appellate
court presumes that the determination of the trial court is correct. State v. Boling, 840 S.W.2d 944,
951 (Tenn. Crim. App. 1992). Accordingly, this Court presumes the trial court properly ruled on the
petition for habeas corpus relief as to this issue.

       Accordingly, the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.



                                                       ___________________________________
                                                                   ALAN E. GLENN, JUDGE




                                                 4